Appeal by employer from an award of compensation for disability under the Workmen’s Compensation Law. The ease was before us on a previous appeal and by our decision (reported at 242 App. Div. 743) it was remitted to the Industrial *923Board to fix the proper rate of compensation. The only question now raised is the rate of compensation. The average weekly wage has now been fixed at nine dollars and twenty cents and the compensation rate at eight dollars. Claimant was a minor working on an emergency work relief project, and was injured on the first day he went to work on this particular job. He received three dollars and twenty cents per day and the employment was for three days a week. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.